Citation Nr: 1411807	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-19 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for breast cancer, to include as due to exposure to Agent Orange and/or chemical substances in the water at Camp Lejeune. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from February 1961 to March 1967. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In May 2011, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his breast cancer is due to Agent exposure in service or possible related to his five to six visits to Camp Lejeune during service.  The record confirms that the Veteran has breast cancer and that he was exposed to Agent Orange during service.  

As an initial matter, the Board first notes that the Veteran does not contend that he was stationed at Camp Lejeune but rather that his duties took him there on multiple occasions.  As there has been no development to confirm whether the Veteran's assignments would have taken him to Camp Lejeune and the duration of such visits, the AMC/RO must undertake such action.  

The National Research Council of the National Academies Committee on Contaminated Water released a report in 2009 indicating that the water supply systems at Camp Lejeune were contaminated with industrial solvents trichloroethylene (TCE) and perchloroethylene (PCE) from approximately 1957 to 1987.  Benzene and vinyl chloride were also present in the water.  In this regard, the Board notes that specific guidelines have been established for adjudicating claims based on exposure to contaminated drinking water in Camp Lejeune between 1957 and 1987.  See VBA Training Letter 11-03 (April 27, 2011); see also M21-1 MR, Part IV.II.1.H.32. Of note, the VBA Training Letter cites the 2009 findings from the National Research Council in which it was found that various diseases, including breast cancer, have a limited/suggestive association to certain contaminants found in water supplies at Camp Lejeune. 

While there is no presumptive association for breast cancer based on Agent Orange exposure, the Veteran may still establish service connection with proof of actual direct causation, to include as due to exposure to Agent Orange and/or chemical substances in the water at Camp Lejeune.  See 38 C.F.R. § 3.307(a) (6) (2013); 38 C.F.R. § 3.309(e) (2013).  See also Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As the Veteran has not yet been afforded an examination to determine the etiology of his breast cancer, he should be provided such an examination.  

Accordingly, the case is REMANDED for the following actions:

1. Request from the National Personnel Records Center, or any other relevant agency, a complete copy of the Veteran's service personnel records, or any other documentation that may serve to confirm that the Veteran visited Camp Lejeune on multiple occasion during his active service and the duration of his visit(s).  If the search for such information leads to negative results, this must be documented in the claims file.  The Veteran must be notified of this fact, of the efforts taken to obtain the information, and of any further action to be taken.

2. After obtaining information regarding the Veteran's service at Camp Lejeune, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his breast cancer.  The claims folder, to include a copy of this remand, must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner must provide an opinion as to whether the Veteran's breast cancer is at least as likely as not (50 percent or greater probability) caused or aggravated by military service, to include exposure to Agent Orange and/or chemical substances in the water at Camp Lejeune therein.  

It is noted for the VA medical examiner that the water supply at Camp Lejeune was found to be contaminated with chemical compounds trichloroethylene, tetrachloroethylene, perchloroethylene, and benzene.  The reviewer must further specifically address, in the context of any negative opinion, the NRC's 2009 findings that breast cancer has a limited/suggestive etiological relationship to such chemical exposure.

Any opinion provided must include an explanation of the basis for the opinion, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

3. Thereafter, readjudicate the Veteran's claim.   If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


